


INDEMNIFICATION AGREEMENT
This Indemnification Agreement, dated as of this ____ day of ______________,
20___ (this “Agreement”), is made by and between SEACOR Holdings Inc., a
Delaware corporation (the “Company”), and ______________ (“Indemnitee”).
RECITALS:
A.    Section 141 of the Delaware General Corporation Law (“DGCL”) provides that
the business and affairs of a corporation shall be managed by or under the
direction of its board of directors.
B.    By virtue of the managerial prerogatives vested in the directors of a
Delaware corporation, directors act as fiduciaries of the corporation and its
stockholders.
C.    It is critically important to the Company and its stockholders that the
Company be able to attract and retain the most capable persons reasonably
available to serve as directors and named executive officers (“NEOs”) of the
Company.
D.    In recognition of the need for corporations to be able to induce capable
and responsible persons to accept positions in corporate management, Delaware
law authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.
E.    The Delaware courts have recognized that indemnification by a corporation
serves the dual policies of (1) allowing corporate officials to resist
unjustified lawsuits, secure in the knowledge that, if vindicated, the
corporation will bear the expense of litigation, and (2) encouraging capable
persons to serve as corporate directors and officers, secure in the knowledge
that the corporation will absorb the costs of defending their honesty and
integrity.
F.    Under Delaware law, a director's or officer's right to be reimbursed for
the costs of defense of criminal actions, whether such claims are asserted under
state or federal law, does not depend upon the merits of the claims asserted
against the director or officer and is separate and distinct from any right to
indemnification the director or officer may be able to establish.
G.    Indemnitee is, or will be, a director or NEO of the Company and his or her
willingness to serve in such capacity is predicated, in substantial part, upon
the Company's willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
State of Delaware, and upon the other undertakings set forth in this Agreement.
H.    Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee's continued service as a director or officer of the Company and to
enhance Indemnitee's ability to serve the Company in an effective manner, and in
order to provide such protection pursuant to express contract rights (intended
to be enforceable irrespective of, among other things, any amendment to the
Company's certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Company's Board of Directors
(the “Board”) or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses to Indemnitee as set
forth in this Agreement and for the continued coverage of Indemnitee under the
Company's directors' and officers' liability insurance policies.

1

--------------------------------------------------------------------------------




I.    In light of the considerations referred to in the preceding recitals, it
is the Company's intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
NOW, THEREFORE, the parties hereby agree as follows:
1.    Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)    “Change in Control” shall have occurred at such time, if any, as
Incumbent Directors cease for any reason to constitute a majority of Directors.
For purpose of this Section 1(a), “Incumbent Directors” means the individuals
who, as of the date hereof, are Directors of the Company and any individual
becoming a Director subsequent to the date hereof whose election, nomination for
election by the Company's stockholders, or appointment, was approved by a vote
of at least two-thirds of the then Incumbent Directors (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination);
provided, however, that an individual shall not be an Incumbent Director if such
individual's election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.
(b)    “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any inquiry or investigation, whether made, instituted or
conducted, by the Company or any other Person, including without limitation any
federal, state or other governmental entity, that Indemnitee determines might
lead to the institution of any such claim, demand, action, suit or proceeding.
For the avoidance of doubt, the Company intends indemnity to be provided
hereunder in respect of acts or failure to act prior to, on or after the date
hereof.
(c)     “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 15% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.
(d)     “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(e)     “Expenses” means attorneys' and experts' fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim.

2

--------------------------------------------------------------------------------




(f)     “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit, as to
which Indemnitee is or was serving at the request of the Company, (ii) any
actual, alleged or suspected act or failure to act by Indemnitee in respect of
any business, transaction, communication, filing, disclosure or other activity
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence, or (iii) Indemnitee's status as a current or former director,
officer, employee or agent of the Company or as a current or former director,
officer, employee, member, manager, trustee or agent of the Company or any other
entity or enterprise referred to in clause (i) of this sentence or any actual,
alleged or suspected act or failure to act by Indemnitee in connection with any
obligation or restriction imposed upon Indemnitee by reason of such status. In
addition to any service at the actual request of the Company, for purposes of
this Agreement, Indemnitee shall be deemed to be serving or to have served at
the request of the Company as a director, officer, employee, member, manager,
agent, trustee or other fiduciary of another entity or enterprise if Indemnitee
is or was serving as a director, officer, employee, member, manager, agent,
trustee or other fiduciary of such entity or enterprise and (A) such entity or
enterprise is or at the time of such service was a Controlled Affiliate, (B)
such entity or enterprise is or at the time of such service was an employee
benefit plan (or related trust) sponsored or maintained by the Company or a
Controlled Affiliate, or (C) the Company or a Controlled Affiliate (by action of
the Board, any committee thereof or the Company's Chief Executive Officer
(“CEO”) (other than as the CEO him or herself)) caused or authorized Indemnitee
to be nominated, elected, appointed, designated, employed, engaged or selected
to serve in such capacity.
(g)     “Indemnifiable Losses” means any and all Losses relating to, arising out
of or resulting from any Indemnifiable Claim; provided, however, that
Indemnifiable Losses shall not include Losses incurred by Indemnitee in respect
of any Indemnifiable Claim (or any matter or issue therein) as to which
Indemnitee shall have been adjudged liable to the Company, unless and only to
the extent that the Delaware Court of Chancery or the court in which such
Indemnifiable Claim was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses as the court shall deem proper.
(h)     “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company (or any
subsidiary of the Company) or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements) or
(ii) any other named (or, as to a threatened matter, reasonably likely to be
named) party to the Indemnifiable Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.
(i)     “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other) and amounts paid
or payable in settlement, including without limitation all interest, assessments
and other charges paid or payable in connection with or in respect of any of the
foregoing.

3

--------------------------------------------------------------------------------




(j)     “Person” means any individual, entity, or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.
(k)     “Standard of Conduct” means the standard for conduct by Indemnitee that
is a condition precedent to indemnification of Indemnitee hereunder against
Indemnifiable Losses relating to, arising out of or resulting from an
Indemnifiable Claim. The Standard of Conduct is (i) good faith and reasonable
belief by Indemnitee that his or her action was in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
that Indemnitee had no reasonable cause to believe that his or her conduct was
unlawful, or (ii) any other applicable standard of conduct that may hereafter be
substituted under Section 145(a) or (b) of the DGCL or any successor to such
provision(s).
2.     Indemnification Obligation. Subject only to Section 7 and to the proviso
in this Section, the Company shall indemnify, defend and hold harmless
Indemnitee, to the fullest extent permitted or required by the laws of the State
of Delaware in effect on the date hereof or as such laws may from time to time
hereafter be amended to increase the scope of such permitted indemnification,
against any and all Indemnifiable Claims and Indemnifiable Losses; provided,
however, that, except as provided in Sections 4 and 20, Indemnitee shall not be
entitled to indemnification pursuant to this Agreement in connection with any
Claim initiated by Indemnitee against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Claim. The Company acknowledges that the foregoing obligation may be
broader than that now provided by applicable law and the Company's Constituent
Documents and intends that it be interpreted consistently with this Section and
the recitals to this Agreement.
3.     Advancement of Expenses. Indemnitee shall have the right to advancement
by the Company prior to the final disposition of any Indemnifiable Claim of any
and all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines in good
faith are reasonably likely to be paid or incurred by Indemnitee and as to which
Indemnitee's counsel provides supporting documentation. Without limiting the
generality or effect of any other provision hereof, Indemnitee's right to such
advancement is not subject to the satisfaction of any Standard of Conduct.
Without limiting the generality or effect of the foregoing, within five business
days after any request by Indemnitee that is accompanied by supporting
documentation for specific Expenses to be reimbursed or advanced, the Company
shall, in accordance with such request (but without duplication), (a) pay such
Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount
sufficient to pay such Expenses, or (c) reimburse Indemnitee for such Expenses;
provided that Indemnitee shall repay, without interest any amounts actually
advanced to Indemnitee that, at the final disposition of the Indemnifiable Claim
to which the advance related, were in excess of amounts paid or payable by
Indemnitee in respect of Expenses relating to, arising out of or resulting from
such Indemnifiable Claim. In connection with any such payment, advancement or
reimbursement, at the request of the Company, Indemnitee shall execute and
deliver to the Company an undertaking, which need not be secured and shall be
accepted without reference to Indemnitee's ability to repay the Expenses, by or
on behalf of the Indemnitee, to repay any amounts paid, advanced or reimbursed
by the Company in respect of Expenses relating to, arising out of or resulting
from any Indemnifiable Claim in respect of which it shall have been determined,
following the final disposition of such Indemnifiable Claim and in accordance
with Section 7, that Indemnitee is not entitled to indemnification hereunder.
4.     Indemnification for Additional Expenses. Without limiting the generality
or effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific Expenses to be reimbursed
or advanced, any and all Expenses paid or incurred by Indemnitee or which
Indemnitee determines in good faith are reasonably

4

--------------------------------------------------------------------------------




likely to be paid or incurred by Indemnitee in connection with any Claim made,
instituted or conducted by Indemnitee for (a) indemnification or reimbursement
or advance payment of Expenses by the Company under any provision of this
Agreement, or under any other agreement or provision of the Constituent
Documents now or hereafter in effect relating to Indemnifiable Claims, and/or
(b) recovery under any directors' and officers' liability insurance policies
maintained by the Company, regardless in each case of whether Indemnitee
ultimately is determined to be entitled to such indemnification, reimbursement,
advance or insurance recovery, as the case may be; provided, however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.
5.     Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
6.     Procedure for Notification. To obtain indemnification under this
Agreement in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee
shall submit to the Company a written request therefor, including a brief
description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss. If, at the time of the receipt of
such request, the Company has directors' and officers' liability insurance in
effect under which coverage for such Indemnifiable Claim or Indemnifiable Loss
is potentially available, the Company shall give prompt written notice of such
Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to Indemnitee a copy of such notice delivered to the applicable
insurers and, upon Indemnitee's request, copies of all subsequent correspondence
between the Company and such insurers regarding the Indemnifiable Claim or
Indemnifiable Loss, in each case substantially concurrently with the delivery
thereof by the Company. The failure by Indemnitee to timely notify the Company
of any Indemnifiable Claim or Indemnifiable Loss shall not relieve the Company
from any liability hereunder unless, and only to the extent that, the Company
did not otherwise learn of such Indemnifiable Claim or Indemnifiable Loss and
such failure results in forfeiture by the Company of substantial defenses,
rights or insurance coverage.
7.     Determination of Right to Indemnification.
(a)     To the extent that Indemnitee shall have been successful on the merits
or otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including without limitation dismissal
without prejudice, Indemnitee shall be indemnified against all Indemnifiable
Losses relating to, arising out of or resulting from such Indemnifiable Claim in
accordance with Section 2 and no Standard of Conduct Determination (as defined
in Section 7(b)) shall be required.
(b)     To the extent that the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied the applicable Standard of Conduct (a
“Standard of Conduct Determination”) shall be made as follows: (i) if a Change
in Control shall not have occurred, or if a Change in Control shall have
occurred but Indemnitee shall have requested that the Standard of Conduct
Determination be made pursuant to this clause (i), (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) if such
Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (C) if there are no such Disinterested Directors, or if a majority
of the Disinterested Directors so direct, by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and (ii) if a Change in Control shall have occurred and

5

--------------------------------------------------------------------------------




Indemnitee shall not have requested that the Standard of Conduct Determination
be made pursuant to clause (i), by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee.
Indemnitee shall cooperate with reasonable requests of the individual or firm
making such Standard of Conduct Determination, including providing to such
Person documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination without incurring any unreimbursed
cost in connection therewith. The Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific costs and expenses to be
reimbursed or advanced, any and all costs and expenses (including attorneys' and
experts' fees and expenses) incurred by Indemnitee in so cooperating with the
Person making such Standard of Conduct Determination.
(c)     The Company shall use its reasonable efforts to cause any Standard of
Conduct Determination required under Section 7(b) to be made as promptly as
practicable. If (i) the Person empowered or selected under Section 7 to make the
Standard of Conduct Determination shall not have made a determination within 30
calendar days after the later of (A) receipt by the Company of written notice
from Indemnitee advising the Company of the final disposition of the applicable
Indemnifiable Claim (the date of such receipt being the “Notification Date”) and
(B) the selection of an Independent Counsel, if such determination is to be made
by Independent Counsel, that is permitted under the provisions of Section 7(e)
to make such determination, and (ii) Indemnitee shall have fulfilled his or her
obligations set forth in the second sentence of Section 7(b), then Indemnitee
shall be deemed to have satisfied the applicable Standard of Conduct; provided
that such 30-day period may be extended for a reasonable time, not to exceed an
additional 30 calendar days, if the Person making such determination in good
faith requires such additional time for the obtaining or evaluation or
documentation and/or information relating thereto.
(d)     If (i) Indemnitee shall be entitled to indemnification hereunder against
any Indemnifiable Losses pursuant to Section 7(a), (ii) no determination of
whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses, or (iii) Indemnitee has
been determined or deemed pursuant to Section 7(b) or (c) to have satisfied the
applicable Standard of Conduct, then the Company shall pay to Indemnitee, within
five business days after the later of (x) the Notification Date in respect of
the Indemnifiable Claim or portion thereof to which such Indemnifiable Losses
are related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses. Nothing
herein is intended to mean or imply that the Company is intending to use Section
145(f) of the DGCL to dispense with a requirement that Indemnitee meet the
applicable Standard of Conduct where it is otherwise required by such statute.
(e)     If a Standard of Conduct Determination is required to be, but has not
been, made by Independent Counsel pursuant to Section 7(b)(i), the Independent
Counsel shall be selected by the Board or a Board Committee, and the Company
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected. If a Standard of Conduct Determination is
required to be, or to have been, made by Independent Counsel pursuant to Section
7(b)(ii), the Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, Indemnitee or the
Company, as applicable, may, within five business days after receiving written
notice of selection from the other, deliver to the other a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not satisfy the
criteria set forth in the definition of “Independent Counsel” in Section 1(h),
and the objection shall set forth with particularity the factual basis

6

--------------------------------------------------------------------------------




of such assertion. Absent a proper and timely objection, the Person so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences and clause (i) of this
sentence shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 7(e) to make the Standard of
Conduct Determination shall have been selected within 30 calendar days after the
Company gives its initial notice pursuant to the first sentence of this Section
7(e) or Indemnitee gives its initial notice pursuant to the second sentence of
this Section 7(e), as the case may be, either the Company or Indemnitee may
petition the Court of Chancery of the State of Delaware for resolution of any
objection which shall have been made by the Company or Indemnitee to the other's
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person or firm selected by the Court or by such other person as the
Court shall designate, and the person or firm with respect to whom all
objections are so resolved or the person or firm so appointed will act as
Independent Counsel. In all events, the Company shall pay all of the actual and
reasonable fees and expenses of the Independent Counsel incurred in connection
with the Independent Counsel's determination pursuant to Section 7(b).
8.     Presumption of Entitlement. Notwithstanding any other provision hereof,
in making any Standard of Conduct Determination, the Person making such
determination shall presume that Indemnitee has satisfied the applicable
Standard of Conduct, and the Company may overcome such presumption only by its
adducing clear and convincing evidence to the contrary. Any Standard of Conduct
Determination that is adverse to Indemnitee may be challenged by the Indemnitee
in the Court of Chancery of the State of Delaware. No determination by the
Company (including by its directors or any Independent Counsel) that Indemnitee
has not satisfied any applicable Standard of Conduct shall be a defense to any
Claim by Indemnitee for indemnification or reimbursement or advance payment of
Expenses by the Company hereunder or create a presumption that Indemnitee has
not met any applicable Standard of Conduct.
9.     No Other Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
Standard of Conduct or that indemnification hereunder is otherwise not
permitted.
10.     Non Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company's jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will
without further action be deemed to have such greater right hereunder, and (b)
to the extent that any change is made to any Other Indemnity Provision which
permits any greater right to indemnification than that provided under this
Agreement as of the date hereof, Indemnitee will be deemed to have such greater
right hereunder. The Company may not, without the consent of Indemnitee, adopt
any amendment to any of the Constituent Documents the effect of which would be
to deny, diminish or encumber Indemnitee's right to indemnification under this
Agreement or any Other Indemnity Provision.
11.    Liability Insurance and Funding. For the duration of Indemnitee's service
as a director and/or officer of the Company and for not less than six years
thereafter, the Company shall use commercially

7

--------------------------------------------------------------------------------




reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors' and officers' liability insurance providing coverage for
Indemnitee that is at least as favorable in scope and amount to that provided by
the Company's current policies of directors' and officers' liability insurance.
Upon request, the Company shall provide Indemnitee or his or her counsel with a
copy of all directors' and officers' liability insurance applications, binders,
policies, declarations, endorsements and other related materials. In all
policies of directors' and officers' liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company's directors and officers most favorably insured by such
policy. Notwithstanding the foregoing, (i) the Company may, but shall not be
required to, create a trust fund, grant a security interest or use other means,
including without limitation a letter of credit, to ensure the payment of such
amounts as may be necessary to satisfy its obligations to indemnify and advance
expenses pursuant to this Agreement and (ii) in renewing or seeking to renew any
insurance hereunder, the Company will not be required to expend more than 3.0
times the premium amount of the immediately preceding policy period (equitably
adjusted if necessary to reflect differences in policy periods).
12.     Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other Persons (other than Indemnitee's
successors), including any entity or enterprise referred to in clause (i) of the
definition of “Indemnifiable Claim” in Section 1(f). Indemnitee shall execute
all papers reasonably required to evidence such rights (all of Indemnitee's
reasonable Expenses, including attorneys' fees and charges, related thereto to
be reimbursed by or, at the option of Indemnitee, advanced by the Company).
13.     No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise already actually received payment
(net of Expenses incurred in connection therewith) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(f)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.
14.     Defense of Claims. Subject to the provisions of applicable policies of
directors' and officers' liability insurance, the Company shall be entitled to
participate in the defense of any Indemnifiable Claim or to assume or lead the
defense thereof with counsel reasonably satisfactory to the Indemnitee; provided
that if Indemnitee determines, after consultation with counsel selected by
Indemnitee, that (a) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict, (b)
the named parties in any such Indemnifiable Claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee shall conclude
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company, (c) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, or (d) Indemnitee has interests in the
claim or underlying subject matter that are different from or in addition to
those of other Persons against whom the Claim has been made or might reasonably
be expected to be made, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Indemnifiable Claim for all indemnitees in
Indemnitee's circumstances) at the Company's expense. The Company shall not be
liable to Indemnitee under this Agreement for any amounts paid in settlement of
any threatened or pending Indemnifiable Claim effected without the Company's
prior written consent. The Company shall not, without the prior written consent
of the Indemnitee, effect any settlement of any threatened or pending
Indemnifiable Claim which the Indemnitee is or could have been a party unless
such settlement solely involves the payment of money and includes a complete and
unconditional release of the Indemnitee from all liability on any

8

--------------------------------------------------------------------------------




claims that are the subject matter of such Indemnifiable Claim. Neither the
Company nor Indemnitee shall unreasonably withhold its consent to any proposed
settlement; provided that Indemnitee may withhold consent to any settlement that
does not provide a complete and unconditional release of Indemnitee.
15.     Successors, Binding Agreement and Survival.
(a)     The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any Person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.
(b)     This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee's personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.
(c)     This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
15(a) and 15(b). Without limiting the generality or effect of the foregoing,
Indemnitee's right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee's will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 15(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
(d)     For the avoidance of doubt, this Agreement shall survive and continue
even though Indemnitee may have terminated his or her service as a director,
officer, employee or agent of the Company or as a director, officer, employee,
member, manager, trustee or agent of any other corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit, as to which Indemnitee is or was serving at the
request of the Company.
16.     Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder must be in writing and shall be deemed to
have been duly given when hand delivered or dispatched by electronic facsimile
or other electronic transmission (with receipt thereof orally confirmed), or one
business day after having been sent for next day delivery by a nationally
recognized overnight courier service, addressed to the Company (to the attention
of the Secretary of the Company) and to Indemnitee at the applicable address
shown on the signature page hereto, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.
17. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement, waive all procedural
objections to suit in that jurisdiction, including without limitation objections
as to venue or inconvenience, agree that service in any such action may be made
by notice given in accordance with Section 16 and also

9

--------------------------------------------------------------------------------




agree that any action instituted under this Agreement shall be brought only in
the Chancery Court of the State of Delaware.
18.     Validity. If any provision of this Agreement or the application of any
provision hereof to any Person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other Person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.
19.     Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.
20.     Legal Fees and Expenses. It is the intent of the Company that Indemnitee
not be required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee's rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should reasonably appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other Person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to improperly deny, or to improperly recover
from, Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes the Indemnitee from time to time
to retain counsel of Indemnitee's choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other Person
affiliated with the Company, in any jurisdiction. Without limiting the
generality or effect of any other provision hereof or respect to whether
Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys' and related fees and expenses actually and reasonably
incurred by Indemnitee in connection with any of the foregoing.
21.    Certain Interpretive Matters. Unless the context of this Agreement
otherwise requires, (a) “it” or “its” or words of any gender include each other
gender, (b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (e) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), and (f) the word “or” is disjunctive
but not exclusive. Whenever

10

--------------------------------------------------------------------------------




this Agreement refers to a number of days, such number will refer to calendar
days unless business days are specified and whenever action must be taken
(including the giving of notice or the delivery of documents) under this
Agreement during a certain period of time or by a particular date that ends or
occurs on a non-business day, then such period or date will be extended until
the immediately following business day. As used herein, “business day” means any
day other than Saturday, Sunday or a United States federal holiday.
22.     Entire Agreement. This Agreement and the Constituent Documents
constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter of this Agreement. Any prior agreements or understandings
between the parties hereto with respect to indemnification are hereby terminated
and of no further force or effect.
23.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together shall constitute one and the same agreement.


[SIGNATURES ON NEXT PAGE]

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
SEACOR Holdings Inc.






By:    ___________________________________                    
Name:    ___________________________________
Title:    ___________________________________




INDEMNITEE:




                        
Name:    ___________________________________                    
Address:    ___________________________________
___________________________________    
___________________________________
                        
























[Signature Page to Indemnification Agreement]



12